Case 1:19-md-02902-RGA Document 494 Filed 06/09/21 Page 1 of 2 PageID #: 7117




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate (’708 & ’921)             C.A. No. 19-md-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                          Plaintiff,
                                                       C.A. No. 21-824-UNA
          v.

 ALKEM LABORATORIES LTD. AND S&B
 PHARMA, INC.,

                          Defendants.


                    DECLARATION OF SERVICE ON S&B PHARMA, INC.

        I, Alexandra M. Joyce, declare as follows:

        1.        I am an attorney at the law firm of McCarter & English, LLP, counsel to Plaintiff

Merck Sharp & Dohme Corp. in these actions.

        2.        On June 8, 2021, Manish K. Mehta, Esq., of Benesch Friedlander Coplan &

Aronoff LLP, counsel for Defendant S&B Pharma, Inc., agreed to accept service of the

Complaint and related papers on behalf of Defendant S&B Pharma, Inc. via electronic mail.

        3.        On June 8, 2021, I sent, via electronic mail, a true and correct copy of the

Complaint and related papers to Manish K. Mehta, Esq., of Benesch Friedlander Coplan &

Aronoff LLP, with a copy to Zaiba Baig of Benesch Friedlander Coplan & Aronoff LLP, counsel

for Defendant S&B Pharma, Inc.

        I declare under penalty of perjury that the foregoing is true and correct.




ME1 36708684v.1
Case 1:19-md-02902-RGA Document 494 Filed 06/09/21 Page 2 of 2 PageID #: 7118




Dated: June 9, 2021                      MCCARTER & ENGLISH, LLP

Of Counsel:                              /s/ Alexandra M. Joyce
                                         Michael P. Kelly (#2295)
Bruce R. Genderson                       Daniel M. Silver (#4758)
Jessamyn S. Berniker                     Alexandra M. Joyce (#6423)
Stanley E. Fisher                        Renaissance Centre
Alexander S. Zolan                       405 North King Street, 8th Floor
Elise M. Baumgarten                      Wilmington, DE 19801
Shaun P. Mahaffy                         (302) 984-6300
Anthony H. Sheh                          mkelly@mccarter.com
Jingyuan Luo                             dsilver@mccarter.com
Sarahi Uribe                             ajoyce@mccarter.com
Jihad Komis*
WILLIAMS & CONNOLLY LLP                  Attorneys for Plaintiff
725 Twelfth Street, N.W.                 Merck Sharp & Dohme Corp.
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
ebaumgarten@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com
suribe@wc.com
jkomis@wc.com

*Admitted only in Michigan. Practice
supervised by D.C. Bar members
pursuant to D.C. Court of Appeals Rule
49(c)(8).




ME1 36708684v.1
